The plaintiff cannot recover unless he shows that the defendants were in fault. Hill v. Railroad, 77 N.H. 151. The evidence on which he relies to prove that fact is the testimony of several witnesses who saw a trainman entering the car from the vestibule just as the intestate began to rap on the vestibule door. This is insufficient to prove that they actually knew of it in time to prevent the accident. It cannot be found, therefore, that the defendants were in fault, for there is no evidence which even tends to prove that the defendants ought to have anticipated that the intestate might attempt to board the train when and as he did.
Exception overruled.
PLUMMER, J., was absent: the others concurred. *Page 166